DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 06/21/2021 have been entered.  Claims 1-4, 6-15, and 19-24 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1, 19, and 22 and response to arguments found below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landman et al. (U.S. 2005/0107736).
With respect to claim 19, Landman et al. teaches a medical device, comprising:
a tube (84) having a distal end, a proximal end, and a port (48g)located proximal of the distal end;
a first lumen (31g) in communication with the distal end and fluidly connecting the distal end with a fluid supply assembly (para [0035]); and
a second lumen (49g) in communication with the port and fluidly connecting a vacuum source with the port (para [0035]),

With respect to claim 20, Landman et al. teaches the port is at least partially distal-facing (FIG. 11).
With respect to claim 22, Landman et al. teaches a medical device, comprising:
a tube (84) having a distal end and a proximal end, the tube including:
a first lumen (31g) extending from the proximal end of the tube to the distal end of the tube, wherein the first lumen includes a fluid port for supplying a fluid from the first lumen during an operation of the medical device (para [0035]); and
a second lumen (49g) independent of the first lumen, wherein the second lumen extends from the proximal end of the tube and terminates at a suction port (48g) proximal to the distal end of the tube (FIG. 11), wherein the suction port creates a suction during the operation of the medical device (para [0035]),
wherein a position of the first lumen is fixed relative to a position of the second lumen (FIG. 12).
With respect to claim 23, Landman et al. teaches the suction port is at least partially distal-facing (FIG. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irby III (U.S. 9,655,678) in view of Landman et al. (U.S. 2005/0107736).
With respect to claim 1, Irby teaches a medical device, comprising: 
a tube (12) having a distal end and a proximal end; 
a first lumen (22) extending from the proximal end to the distal end of the tube (FIG. 1, 2); and 
wherein the first lumen is configured to simultaneously connect to a fluid supply apparatus and a laser control (5:20-25, claim 5).
However, Irby does not teach a port and a second lumen.
With respect to claim 1, Landman et al.  teaches a medical device, comprising: 
a tube (84) having a distal end, a proximal end, a port (48g) located proximal of the distal end, and a length of the tube extending between the proximal end and the distal end, wherein a first portion of the tube is proximal of the port and has a first cross-sectional area and a second portion of the tube is distal of the port and has a second cross- sectional area smaller than the first cross-sectional area (FIG. 11); 
a first lumen (31g) extending from the proximal end to the distal end of the tube; and 
a second lumen (49g) in communication with the port and fluidly connecting the proximal end of the tube with the port, 
wherein the first-cross sectional area includes a cross-section of only one additional lumen than the second cross-sectional area (FIG. 11,12), 
and wherein a position of the first lumen is fixed relative to a position of the second lumen (FIG. 12).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical device of Irby to include a second lumen and a port as taught by Landman et al. in order to accommodate the recovery of larger stone fragments (para [0027]).
With respect to claim 2, another embodiment of Landman et al. teaches the port is distal to the proximal end by a distance of approximately half to approximately three-quarters the length of the tube (FIG. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the location of the port in the embodiment of FIG. 11 of Landman et al. to be approximately half to approximately three-quarters the length of the tube as taught by FIG. 1 in order to allow the sheath to tamponade the ureter (para [0007] of Landman et al.).
With respect to claim 3, Irby teaches a medical device comprising a laser fiber disposed within the lumen (5:20-25).
With respect to claim 4, Irby teaches a fluid supply assembly connected to the first lumen (5:20-25, 6:53-63).
With respect to claim 6, Irby teaches a laser fiber extends from the laser control into the first lumen and to the distal end (7:59-8:5).
With respect to claim 7, Landman et al. teaches a vacuum source connected to the second lumen (para [0035]).
With respect to claim 8, Landman et al. teaches the port is angled relative to a longitudinal axis of the second lumen (FIG. 11).
With respect to claim 9, Irby teaches an illumination device (28) extending through the tube.
With respect to claim 10, Irby teaches an imaging device (26) extending through the tube.
With respect to claim 15, Landman et al. teaches the second lumen terminates at the port (FIG. 11).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irby III (U.S. 9,655,678) in view of Landman et al. (U.S. 2005/0107736) as applied to claim 1 above, and further in view of Shalman (U.S. 7,341,556).
Irby in view of Landman al. teaches a medical device as set forth above.  However, Irby in view of Landman et al. does not expressly teach the port of the second channel is crescent-shaped.
With respect to claim 13, Shalman teaches the port is substantially crescent-shaped (437, FIG. 10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the second lumen of Irby in view of Landman et al. to utilize a crescent-shaped port as taught by Shalman in order to increase completeness of catching fluid or material (C8:L41-50 of Shalman).

Claims 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irby III (U.S. 9,655,678) in view of Landman et al. (U.S. 2005/0107736) as applied to claim 1 above and further in view of Cho et al. (U.S. 5,083,549).
Irby in view of Landman et al. teaches a medical device as set forth above.  However, Irby in view of Landman et al. is silent with regard to specific dimensions.
With respect to claim 11, Cho et al. teaches a medical device wherein the first cross-sectional area is approximately 3 mm to approximately 5 mm (section 21, C4:L19-35).
With respect to claim 12, Cho et al. teaches the second cross-sectional area is approximately 2 mm to approximately 5 mm (23, C4:L19-35).
With respect to claim 14, Cho et al. teaches section 23 is 5-12 cm long (C4:L19-35).
Modifying the distal section of Irby in view of Landman et al. to be 5-12 cm long as taught by Cho et al. would result in the port being approximately 5 cm to approximately 15 cm from the distal end.
.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landman et al. (U.S. 2005/0107736) in view of Irby III (U.S. 9,655,678).
Landman et al. teaches a medical device as set forth above with respect to claim 19.  However, Landman et al. does not teach an imaging device, a lighting device, and a laser fiber.
With respect to claim 21, Irby teaches a medical device comprising an imaging device (26) disposed ath the distal end of the tube; a lighting device (28) disposed at the distal end of the tube; and laser fiber (5:20-25), wherein the laser fiber is configured to extend from the proximal end of the tube to the distal end of the tube (7:59-8:5) via the first lumen, and wherein the laser fiber is configured to deliver a laser energy to a target positioned distal to the distal end of the tube (5:20-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Landman et al. to utilize the imaging device and illumination device of Irby to achieve visualization within the body cavity (6:11-15 of Irby) and to utilize the combination laser fiber and irrigation channel as taught by Irby in order to provide a method that can be used to remove urinary stones as a truly outpatient procedure that can be performed in a non-hospital, office environment (2:66-3:2 of Irby).
Landman et al. teaches a medical device as set forth above with respect to claim 22.  However, Landman et al. does not teach the first lumen is configured to simultaneously connect to a fluid supply apparatus and a laser control.
With respect to claim 24, Irby teaches a laser fiber configured to discharge a laser energy is configured to extend from the first lumen at the distal end of the tube (7:59-8:5), and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Landman et al. to utilize the combination laser fiber and irrigation channel as taught by Irby in order to provide a method that can be used to remove urinary stones as a truly outpatient procedure that can be performed in a non-hospital, office environment (2:66-3:2 of Irby).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795